Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16 and 17 are objected to because of the following informalities:  reciting “a surface that defines a thickness” is inaccurate since a surface has no thickness.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lutsch et al 6997761 in view of Hu 2017/0133783.
	Regarding claim 16, Lutsch et al discloses an electrical male terminal for insertion into a connector assembly, said electrical male terminal, comprising: a clamp or crimp area 2,3; a main body 7 attached to said clamp or crimp area, said main body having a tang member 18,21 and a tapered portion (see prior Office action), and a blade 16 extending from said main body, wherein a support member of said main body includes a protruding member (23, front page) extending towards a lower portion of said main body, wherein said lower portion of said main body includes a cut-out portion 6 (front page) for accommodating therein said protruding member.  Hu discloses tang member 38 is comprised of a lever member, said lever member having an unattached end portion and an attached end portion, and wherein a surface that defines a thickness of said unattached end portion of said lever includes a protrusion 52 extending therefrom, and to provide the unattached end portion of the lever of Lutsch et al with same thus would have been obvious, to better prevent inadvertent removal of the male terminal from a housing.  
Regarding claim 17, Hu discloses said protrusion 52 extending from said surface that defines said thickness of said unattached end portion of said lever includes a plurality of faces (upper face 50 and unnumbered side faces).
Regarding claim 18, Hu discloses at least one of said plurality of said faces (face 50) of said protrusion ensures an interaction with a protrusion of a housing or connector assembly.
Regarding claim 19, Hu discloses at least one of said plurality of said faces (face 50) of said protrusion ensures the interaction with an internal protrusion of a housing or a connector assembly by having said lever member deflect upward thereby making it difficult to remove said electrical male terminal from said housing or said connector assembly.  Note that in none of the claims 16-19 is the housing and its interaction with the terminal lever positively recited, and thus the applied art is deemed to disclose the positively recited structure.
Claims 1-3, 5, 6, 13 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches an entire center uppermost end portion of the unattached end portion of the lever member includes a protrusion extending therefrom; in combination with the rest of the subject matter of the respective independent claim.
Applicant’s arguments with respect to claim(s) 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/              Primary Examiner, Art Unit 2832